                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 LOLITADUGLAS
      Plaintiff,

        v.                                              CIVIL ACTION NO. 19-CV-4107

STEFFAN W. SCHULZ,
     Defendant.

                                         MEMORANDUM

PRATTER,J.                                                                 OCTOBER ~019

        In a prior Memorandum and Order entered on September 25, 2019, the Court granted

Plaintiff Lolita Duglas leave to proceed in forma pauperis and dismissed her pro se Complaint

for lack of subject matter jurisdiction. (See ECF Nos. 4, 5.) Ms. Duglas was granted leave to file

an amended complaint if she could correct the jurisdictional defect the Court identified. Ms.

Duglas filed an Amended Complaint on October 22, 2019. Because the Amended Complaint

also fails to state a basis for the Court's exercise of jurisdiction, it must be dismissed without

prejudice. Having already afforded Ms. Duglas an opportunity to amend, and it appearing that

further attempts at amendment would be futile, no further leave to amend will be granted.

I.     FACTS

       Ms. Duglas's Amended Complaint names as Defendant Steffan W. Schulz, M.D., and

asserts federal question jurisdiction over her claim that he has failed to properly treat her medical

condition. (ECF No. 7 at 2, 6, 8.) Ms. Duglas asserts that both she and Defendant Schulz are

located in Philadelphia, Pennsylvania. (Id. at I, 4.) The only basis she cites for this Court's

subject matter jurisdiction is Federalist 85. (Id at 2.) She seeks as relief that the "Court to teach

[her] how to cure lupus." (Id at 8.)
 II.    STANDARDOFREVIEW

        As the Court previously granted Ms. Duglas leave to proceed in forma pauperis.

Therefore, 28 U.S.C. § 1915(e)(2)(B)(ii) applies and requires that the Court review the pleadings

and dismiss the matter if it determines that the action is frivolous, malicious, or fails to set forth a

proper basis for this Court's subject matter jurisdiction. 28 U.S.C. § 1915(e)(2)(B); Fed. R. Civ.

P. 12(h)(3) ("If the court determines at any time that it lacks subject-matter jurisdiction, the court

must dismiss the action."); Group Against Smog and Pollution, Inc. v. Shenango, Inc., 810 F .3d

116, 122 n.6 (3d Cir. 2016) (explaining that "an objection to subject matter jurisdiction may be

raised at any time [and] a court may raise jurisdictional issues sua sponte"). That the Court has

twice informed Ms. Duglas -        in the prior Memorandum in this case as well as in another case

she filed in this District -   that even though her pro se pleadings will be liberally construed, as a

plaintiff commencing an action in federal court, she bears the burden of establishing federal

jurisdiction. (See ECF No. 4 at 2 (citing Dug/as v. Kemper, Civ. A. No. 3010 (citing Lincoln

Ben. Life Co. v. AEI Life, LLC, 800 F.3d 99, 105 (3d Cir. 2015) ("The burden of establishing

federal jurisdiction rests with the party asserting its existence.")).)

III.    DISCUSSION

        Ms. Duglas has again failed to assert a plausible basis for this Court's exercise of subject

matter jurisdiction. Notwithstanding her reference to Federalist 85, there is no basis for the

exercise of federal questionjurisdiction under 28 U.S.C. § 1331 because Ms. Duglas raises no

federal constitutional or statutory claims. Because there is no basis for federal question

jurisdiction, the Court will not exercise supplemental jurisdiction over any state law claim she

may have against Defendant Schulz. Finally, given that as Ms. Duglas asserts that both she and

Defendant Schulz are located in Philadelphia, complete diversity is lacking under 28 U.S.C. §

1332(a). Because Ms. Duglas has already been permitted an opportunity to amend her complaint

                                                    2
to cure the jurisdictional defect the Court identified and she has failed to do so, her Amended

Complaint will be dismissed without prejudice. The Court concludes that further attempts at

amendment would be futile.

        An appropriate Order follows.

                                             BY THE COURT:




                                                3
